Exhibit 23.2 SRK Vancouver Suite 2200 – 1066 West Hastings Street Vancouver, BC V6E 3X2 T: +1.604.681.4196 F: +1.604.687.5532 vancouver@srk.com www.srk.com CONSENT OF SRK CONSULTING (CANADA), INC. We hereby consent to the incorporation by reference of any mineralized material and other analyses performed by us in our capacity as an independent consultant to Silver Bull Resources, Inc. (the “Company”), which are set forth in the Company’s Annual Report on Form10-K for the year ended October31, 2011, in the Company’s Registration Statements on FormS-3, as amended (File Nos. 333-172789, 333-172868 and 333-174816), and FormS-8 (File Nos. 333-171723 and 333-140588), any prospectuses or amendments or supplements thereto, and in any amendment to any of the foregoing. SRK CONSULTING (CANADA), INC. Date: January 11, 2012 /s/Gilles Arseneau Name: Gilles Arseneau, P. Geo. Title: Principal Geologist U.S. Offices: Anchorage Denver Elko Fort Collins Reno Tucson Mexico Office: Guadalupe, Zacatecas Canadian Offices: Saskatoon Sudbury Toronto Vancouver Yellowknife Group Offices: Africa Asia Australia Europe North America South America
